DETAILED ACTION
The instant application having Application No. 17/044,668 filed on 10/01/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 04/04/2018 (CHINA 201810304715.4).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (Pub # US 2019/0245737 A1 hereinafter Zhou).
Regarding claim 11, Zhou discloses “a method performed by a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: receiving beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “incrementing BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).] “and resetting the BFI_COUNTER to 0 if a Random Access procedure for beam failure recovery is successfully completed” [(Para. 0338), In an example, when receiving a third beam non-failure indication (Note: The Examiner interpreted receiving a “non-failure indication” as the RA procedure for beam failure recovery is successfully completed), the MAC entity may reset the beam failure detection counter (e.g., BFI_COUNTER) to a second value (e.g., zero)].
Regarding claim 12, Zhou discloses “a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: a processor; and a memory, wherein the memory stores instructions that cause the processor” [(Para. 0213), A node (e.g. wireless device….) may comprise one or more processors, and memory storing instructions that when executed by the one or more processors causes the node to perform certain processes and/or functions] “to: receive beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “increment BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).] “and reset the BFI_COUNTER to 0 if a Random Access procedure for beam failure recovery is successfully completed” [(Para. 0338), In an example, when receiving a third beam non-failure indication (Note: The Examiner interpreted receiving a “non-failure indication” as the RA procedure for beam failure recovery is successfully completed), the MAC entity may reset the beam failure detection counter (e.g., BFI_COUNTER) to a second value (e.g., zero)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463